Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-20 are objected to because of the following informalities:  

Referring to claim 1, 

An information terminal comprising: an acquisition unit that acquires equipment information regarding imaging equipments including specification information for respectively specifying the imaging equipments; a determination unit that determines that an imaging equipment which is not connected to an imaging device is rentable, and determines that an imaging equipment which is already connected to an imaging device is not rentable, among the imaging equipments indicated by the specification information included in the equipment information acquired by the acquisition unit; and a transmission unit that transmits the specification information, determination result information indicating a determination result performed by the determination unit, and owner information indicating an owner of the imaging equipment to an external device.

Please amend “imaging equipments” to “plurality of imaging equipment”. 

Referring to claim 5-8,

wherein, in a case where information indicating that the imaging equipment is used as a group of a plurality of imaging equipments is included in the equipment information and at least one imaging equipment included in the group of the plurality of imaging equipments is not rentable, the determination unit determines that the entire group of the plurality of imaging equipments is not rentable.

Please amend “plurality of imaging equipments” to “plurality of imaging equipment”.

Referring to claim 16,

An information processing method used the information terminal according to claim 1 comprising: acquiring the equipment information regarding the imaging equipments including respectively specification information for specifying the imaging equipments; determining that an imaging equipment which is not connected to an imaging device is rentable, and determining that an imaging equipment which is already connected to an imaging device is not rentable among the imaging equipments indicated by the specification information included in the acquired equipment information; and transmitting the specification information, determination result information indicating a determination result, and owner information indicating an owner of the imaging equipment to an external device.

Please amend “used” to “using” and “imaging equipments” to “plurality of imaging equipment”

Referring to claim 17,

A non-transitory computer readable recording medium storing an information processing program causing the information terminal according to claim 1 to execute processes of. acquiring the equipment information regarding the imaging equipments including respectively specification information for specifying the imaging equipments; determining that an imaging equipment which is not connected to an imaging device is rentable, and determining that an imaging equipment which is already connected to an imaging device is not rentable among the imaging equipments indicated by the specification information included in the acquired equipment information; and transmitting the specification information, determination result information indicating a determination result, and owner information indicating an owner of the imaging equipment to an external device.

Please amend “plurality of imaging equipments” to “plurality of imaging equipment”.

Referring to claim 18,

An information processing system comprising: an information terminal that includes an acquisition unit which acquires equipment information regarding imaging equipments including specification information for respectively specifying the imaging equipments, and a transmission unit which transmits the equipment information acquired by the acquisition unit and owner information indicating an owner of the imaging equipment to an information processing apparatus; and the information processing apparatus that includes a reception unit which receives the equipment information and the owner information transmitted from the transmission unit, and a determination unit which determines that an imaging equipment which is not connected to an imaging device is rentable, and determines that an imaging equipment which is already connected to an imaging device is not rentable, among the imaging equipments indicated by the specification information included in the equipment information received by the reception unit.

Please amend “plurality of imaging equipments” to “plurality of imaging equipment”.

Referring to claim 19,

The information processing system according to claim 18, wherein the information processing apparatus further includes an acceptance unit that accepts an acquisition command of the specification information, and a search unit that searches for the imaging equipment indicated by the specification information included in the acquisition command accepted by the acceptance unit and the imaging equipment which is compatible with the imaging equipment indicated by the specification information included in26 the acquisition command from the imaging equipments determined by the determination unit.

Please amend “plurality of imaging equipments” to “plurality of imaging equipment”.

Referring to claim 20, 

An information terminal comprising: a processor configured to acquire equipment information regarding imaging equipments including specification information for respectively specifying the imaging equipments, determine that an imaging equipment which is not connected to an imaging device is rentable, and determine that an imaging equipment which is already connected to an imaging device is not rentable, among the imaging equipments indicated by the specification information included in the acquired equipment information, and transmit the specification information, determination result information indicating a determination result, and owner information indicating an owner of the imaging equipment to an external device.

Please amend “plurality of imaging equipments” to “plurality of imaging equipment”.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:

 an acquisition unit that acquires equipment information regarding imaging equipments including specification information for respectively specifying the imaging equipments; a determination unit that determines that an imaging equipment which is not connected to an imaging device is rentable, and determines that an imaging equipment which is already connected to an imaging device is not rentable, among the imaging equipments indicated by the specification information included in the equipment information acquired by the acquisition unit; and a transmission unit that transmits the specification information, determination result information indicating a determination result performed by the determination unit, and owner information indicating an owner of the imaging equipment to an external device in claims 1-15.

an acquisition unit which acquires equipment information regarding imaging equipments including specification information for respectively specifying the imaging equipments, and a transmission unit which transmits the equipment information acquired by the acquisition unit and owner information indicating an owner of the imaging equipment to an information processing apparatus; and the information processing apparatus that includes a reception unit which receives the equipment information and the owner information transmitted from the transmission unit, and a determination unit which determines that an imaging equipment which is not connected to an imaging device is rentable, and determines that an imaging equipment which is already connected to an imaging device is not rentable, among the imaging equipments indicated by the specification information included in the equipment information received by the reception unit in claims 18-19.

an acceptance unit that accepts an acquisition command of the specification information, and a search unit that searches for the imaging equipment indicated by the specification information included in the acquisition command accepted by the acceptance unit and the imaging equipment which is compatible with the imaging equipment indicated by the specification information included in26 the acquisition command from the imaging equipments determined by the determination unit in claim 19.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore the examiner is interpreting the various units to cover software (see paragraphs 50 and 52 of the Specification and Figure 2 and 4)

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1, 

An information terminal comprising: an acquisition unit that acquires equipment information regarding imaging equipments including specification information for respectively specifying the imaging equipments; a determination unit that determines that an imaging equipment which is not connected to an imaging device is rentable, and determines that an imaging equipment which is already connected to an imaging device is not rentable, among the imaging equipments indicated by the specification information included in the equipment information acquired by the acquisition unit; and a transmission unit that transmits the specification information, determination result information indicating a determination result performed by the determination unit, and owner information indicating an owner of the imaging equipment to an external device.

It is unclear whether the imaging equipment is regarding the rentable or unrentable imaging equipment. The examiner recommends to amend such that there is a first imaging equipment, a second imaging equipment, and the first or second imaging equipment. Additionally it is unclear whether the imaging devices are the same or different. The examiner is interpreting that the imaging devices are the same for examination purposes.  

Referring to claim 2,

wherein the equipment information is information read by a reading device through wireless communication, and the determination unit further determines whether or not the imaging equipment is rentable depending on a distance between the imaging equipment and the reading device at the time of reading the equipment information.

It is unclear which imaging equipment Applicant is referring to. The examiner recommends to amend “the imaging equipment” to be “the first or second imaging equipment”.

Referring to claims 3-4,

wherein the determination unit further determines that the imaging equipment is not rentable in a case where the imaging equipment is a recording medium of which at least a part is already used.

It is unclear which imaging equipment Applicant is referring to. The examiner recommends to amend “the imaging equipment” to be “the first or second imaging equipment”.

Referring to claims 5-8,

wherein, in a case where information indicating that the imaging equipment is used as a group of a plurality of imaging equipments is included in the equipment information and at least one imaging equipment included in the group of the plurality of imaging equipments is not rentable, the determination unit determines that the entire group of the plurality of imaging equipments is not rentable.

It is unclear which imaging equipment Applicant is referring to. The examiner recommends to amend “the imaging equipment” to be “the first or second imaging equipment

Referring to claim 16,

An information processing method used the information terminal according to claim 1 comprising: acquiring the equipment information regarding the imaging equipments including respectively specification information for specifying the imaging equipments; determining that an imaging equipment which is not connected to an imaging device is rentable, and determining that an imaging equipment which is already connected to an imaging device is not rentable among the imaging equipments indicated by the specification information included in the acquired equipment information; and transmitting the specification information, determination result information indicating a determination result, and owner information indicating an owner of the imaging equipment to an external device.

It is unclear whether the imaging equipment is regarding the rentable or unrentable imaging equipment. The examiner recommends to amend such that there is a first imaging equipment, a second imaging equipment, and the first or second imaging equipment. Additionally it is unclear whether the imaging devices are the same or different. The examiner is interpreting that the imaging devices are the same for examination purposes.  

Referring to claim 17,

A non-transitory computer readable recording medium storing an information processing program causing the information terminal according to claim 1 to execute processes of. acquiring the equipment information regarding the imaging equipments including respectively specification information for specifying the imaging equipments; determining that an imaging equipment which is not connected to an imaging device is rentable, and determining that an imaging equipment which is already connected to an imaging device is not rentable among the imaging equipments indicated by the specification information included in the acquired equipment information; and transmitting the specification information, determination result information indicating a determination result, and owner information indicating an owner of the imaging equipment to an external device.

It is unclear whether the imaging equipment is regarding the rentable or unrentable imaging equipment. The examiner recommends to amend such that there is a first imaging equipment, a second imaging equipment, and the first or second imaging equipment. Additionally it is unclear whether the imaging devices are the same or different. The examiner is interpreting that the imaging devices are the same for examination purposes.  

Referring to claim 18,

An information processing system comprising: an information terminal that includes an acquisition unit which acquires equipment information regarding imaging equipments including specification information for respectively specifying the imaging equipments, and a transmission unit which transmits the equipment information acquired by the acquisition unit and owner information indicating an owner of the imaging equipment to an information processing apparatus; and the information processing apparatus that includes a reception unit which receives the equipment information and the owner information transmitted from the transmission unit, and a determination unit which determines that an imaging equipment which is not connected to an imaging device is rentable, and determines that an imaging equipment which is already connected to an imaging device is not rentable, among the imaging equipments indicated by the specification information included in the equipment information received by the reception unit.

There is a lack of antecedent basis for “the imaging equipment”. Also, it is unclear whether the imaging equipment is regarding the rentable or unrentable imaging equipment. The examiner recommends to amend such that there is a first imaging equipment, a second imaging equipment, and the first or second imaging equipment. Additionally it is unclear whether the imaging devices are the same or different. The examiner is interpreting that the imaging devices are the same for examination purposes.  

Referring to claim 19,

The information processing system according to claim 18, wherein the information processing apparatus further includes an acceptance unit that accepts an acquisition command of the specification information, and a search unit that searches for the imaging equipment indicated by the specification information included in the acquisition command accepted by the acceptance unit and the imaging equipment which is compatible with the imaging equipment indicated by the specification information included in26 the acquisition command from the imaging equipments determined by the determination unit.

It is unclear which imaging equipment Applicant is referring to. The examiner recommends to amend “the imaging equipment” to be “the first or second imaging equipment

Referring to claim 20, 

An information terminal comprising: a processor configured to acquire equipment information regarding imaging equipments including specification information for respectively specifying the imaging equipments, determine that an imaging equipment which is not connected to an imaging device is rentable, and determine that an imaging equipment which is already connected to an imaging device is not rentable, among the imaging equipments indicated by the specification information included in the acquired equipment information, and transmit the specification information, determination result information indicating a determination result, and owner information indicating an owner of the imaging equipment to an external device.

It is unclear whether the imaging equipment is regarding the rentable or unrentable imaging equipment. The examiner recommends to amend such that there is a first imaging equipment, a second imaging equipment, and the first or second imaging equipment. Additionally it is unclear whether the imaging devices are the same or different. The examiner is interpreting that the imaging devices are the same for examination purposes.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-15 recite an information terminal, Claim 16 recites a method using the information terminal, claim 17 recites a non-transitory computer readable recording medium for the information terminal, Claim 18 recites an information processing system, Claim 20 recites an information terminal.

	The examiner interpreted that Claims 16, 17, and 20 perform the functions of the information terminal of claim 1 for examination purposes. 

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recite a manner for determining whether imaging equipment is rentable, which under its broadest reasonable interpretation, covers concepts for performing Mental Processes.

In the present case concepts performed in the human mind (including an observation, evaluation, judgement, or opinion) based on the analysis of received information (the determination of whether imaging equipment is available based on received information)The abstract idea portion of the claims is as follows:

The scope of  ((Claim 1) [An information terminal] comprising: )) ((Claim 16) An information processing method used [the information terminal] according to claim 1 comprising: ) ((Claim 17) [A non-transitory computer readable recording medium storing an information processing program causing the information terminal] according to claim 1 to execute processes of) ((Claim 20) [An information terminal comprising: a processor configured to]) [an acquisition unit] that acquires equipment information regarding [imaging equipments] including specification information for respectively specifying [the imaging equipments]; [a determination unit] that determines that [an imaging equipment] which is not connected to [an imaging device] is rentable, and determines that [an imaging equipment] which is already connected to [an imaging device] is not rentable, among [the imaging equipments] indicated by the specification information included in the equipment information acquired by [the acquisition unit]; and [a transmission unit] that transmits the specification information, determination result information indicating a determination result performed by [the determination unit], and owner information indicating an owner of [the imaging equipment] to [an external device].

 (Claim 18) [An information processing system] comprising: [an information terminal] that includes [an acquisition unit] which acquires equipment information regarding [imaging equipments] including specification information for respectively specifying [the imaging equipments], and [a transmission unit] which transmits the equipment information acquired by [the acquisition unit] and owner information indicating an owner of [the imaging equipment] to [an information processing apparatus]; and [the information processing apparatus] that includes [a reception unit] which receives the equipment information and the owner information transmitted from [the transmission unit], and [a determination unit] which determines that [an imaging equipment] which is not connected to [an imaging device] is rentable, and determines that [an imaging equipment] which is already connected to [an imaging device] is not rentable, among [the imaging equipments] indicated by the specification information included in the equipment information received by [the reception unit] where the portions not bracketed recite the abstract idea.

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, (including an observation, evaluation, judgment, or opinion), such as determining whether imaging equipment is rentable based on received information, it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a manner determining whether imaging equipment is rentable based on received information which under its broadest reasonable interpretation, covers concepts for performing Mental Processes.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information ((Claims 1, 16-17, and 20) [an acquisition unit] that acquires equipment information regarding [imaging equipments] including specification information for respectively specifying [the imaging equipments]; a determination unit] that determines that [an imaging equipment] which is not connected to [an imaging device] is rentable, and determines that [an imaging equipment] which is already connected to [an imaging device] is not rentable, among [the imaging equipments] indicated by the specification information included in the equipment information acquired by [the acquisition unit]; (Claim 18) [an information terminal] that includes [an acquisition unit] which acquires equipment information regarding [imaging equipments] including specification information for respectively specifying [the imaging equipments], and [a determination unit] which determines that [an imaging equipment] which is not connected to [an imaging device] is rentable, and determines that [an imaging equipment] which is already connected to [an imaging device] is not rentable, among [the imaging equipments] indicated by the specification information included in the equipment information received by [the reception unit]

transmitting information ((Claims 1, 16-17, and 20) [a transmission unit] that transmits the specification information, determination result information indicating a determination result performed by [the determination unit], and owner information indicating an owner of [the imaging equipment] to [an external device] (Claim 18) [a transmission unit] which transmits the equipment information acquired by [the acquisition unit] and owner information indicating an owner of [the imaging equipment] to [an information processing apparatus]; and [the information processing apparatus] that includes [a reception unit] which receives the equipment information and the owner information transmitted from [the transmission unit], TFN170991-US13

Further, the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

An information terminal. (See paragraph 22 of the Specification)
An acquisition unit. (See paragraph 50 of the Specification)
Imaging equipment. (See paragraphs 7, 25, and 33)
Imaging device. (See paragraph 7)
A determination unit. (See paragraph 50 of the Specification)
An external device. (See paragraph 40 of the Specification)
A non-transitory computer readable recording medium. (See paragraph 15 of the Specification)
An information processing program. (See paragraph 15 of the Specification)
An information processing system. (See paragraph 22 of the Specification)
An information processing apparatus. (See paragraph 22 of the Specification)
A processor. (See paragraph 83 of the Specification)
A transmission unit. (See paragraph 50 of the Specification)
A reception unit. (See paragraph 52 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a generic computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a device, an information terminal, a method, a different method, a non-transitory storage medium, and a different non-transitory storage medium that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II)).  In particular, applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract idea are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-15, and 19 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-5, and 19 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting, wherein the equipment information is information read by a reading device through wireless communication, and the determination unit further determines whether or not the imaging equipment is rentable depending on a distance between the imaging equipment and the reading device at the time of reading the equipment information.. Generally linking the abstract idea to a generic computing environment capable of transmitting information (the equipment information read) via a generic reading device through wireless communication (See paragraphs 23-24)  and processing information (determining whether the imaging equipment is rentable based on a distance between the imaging equipment and reading device) via a generic determination unit does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 2 is also non-statutory subject matter.
	
Dependent claims 3-4 further limit the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting wherein the determination unit further determines that the imaging equipment is not rentable in a case where the imaging equipment is a recording medium of which at least a part is already used. Generally linking the abstract idea to a generic computing environment capable of processing information (determining that imaging equipment is not rentable when a part of a recording medium is already in use)) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claims 3-4 are also non-statutory subject matter.

Dependent claims 5-8 further limit the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting wherein, in a case where information indicating that the imaging equipment is used as a group of a plurality of imaging equipments is included in the equipment information and at least one imaging equipment included in the group of the plurality of imaging equipments is not rentable, the determination unit determines that the entire group of the plurality of imaging equipments is not rentable. Generally linking the abstract idea to a generic computing environment capable of processing information (determining that a group of imaging equipment is not rentable when an imaging equipment of the group of imaging equipment is not rentable)) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claims 5-8 are also non-statutory subject matter. 

Dependent claims 9-15 further limit the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting wherein the transmission unit further transmits positional information of the information terminal. Generally linking the abstract idea to a generic computing environment capable of transmitting information (the positional information of the information terminal) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claims 9-15 are also non-statutory subject matter.

Dependent claim 19 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting wherein the information processing apparatus further includes an acceptance unit that accepts an acquisition command of the specification information, and a search unit that searches for the imaging equipment indicated by the specification information included in the acquisition command accepted by the acceptance unit and the imaging equipment which is compatible with the imaging equipment indicated by the specification information included in26 the acquisition command from the imaging equipments determined by the determination unit. Generally linking the abstract idea to a generic computing environment capable of processing information (accepting an acquisition command and searching based on the specification information in the acceptance command for compatible imaging equipment) via a generic acceptance and search, (See paragraph 52 of the Specification) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea.

	In conclusion, the claims are directed to the abstract idea of Mental Processes (determining whether imaging equipment is rentable based on received information) it falls under the Mental Processes (such as concepts performed in the human mind, including an observation, evaluation, judgment, or opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter

Claims 1-20 are allowable once Applicant overcomes the 101 and 112 (b) rejection and amends the claims accordingly to withdraw the claim objections.

Referencing claims 1 and 18 as exemplary, the prior art of record fails to disclose or teach:

(Claim 1) a determination unit that determines that an imaging equipment which is not connected to an imaging device is rentable, and determines that an imaging equipment which is already connected to an imaging device is not rentable, among the imaging equipments indicated by the specification information included in the equipment information acquired by the acquisition unit

(Claim 18) a determination unit which determines that an imaging equipment which is not connected to an imaging device is rentable, and determines that an imaging equipment which is already connected to an imaging device is not rentable, among the imaging equipments indicated by the specification information included in the equipment information received by the reception unit.

The closest piece of prior art is Eguchi et al. (EP 1835375 A1), provided in Applicant’s IDS filed May 14, 2020. Eguchi, which is directed to a rental management system, teaches how a unique identification may be input to a portable terminal device based on a code and information of the rental equipment read by a server or the terminal device and that a determination of whether the rental equipment can be rented and that the result of the determination is communicated to or outputted by the portable terminal device. (Eguchi paragraph 5).  Eguchi further teaches that when determining whether to rent an attachment for a machine the invention makes a determination whether the attachment can be mounted on the machine. (Eguchi paragraph 37) Eguchi further teaches how the rental item ID can be read from the machine to acquire information regarding compatible attachments for the machine. (Eguchi paragraph 43)   

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nottoli et al. (US 20100299172) – directed to a system for managing assets, such as construction equipment, may include an automated interface accessible by multiple entities for viewing asset information, scheduling and assigning of assets, viewing asset billing information, monitoring asset conditions, and tracking asset locations. In one example, a construction company may monitor and control the location of its construction equipment through an equipment management system that is also used by an operator of a job site for requesting and reserving the equipment needed for that job site.

Conant, II et al. (US 20170330274) – directed to enabling crowdsourced peer to peer product rentals. See Conant, II paragraphs 48-49 teaching  the system may perform a search of the collection of product items submitted by other users for rental, to identify product items that match or are sufficiently similar to the search parameters for the product item desired by the first user and that are product items available to borrow from other users located within the current radius of search. An example user interface suitable for searching such a collection of product items is shown in the form of a mobile device screen and described below with respect to FIG. 4. In accordance with various aspects of the present disclosure, the search may result in identifying no product items matching the product item desired by the first user, one matching product item, or multiple matching product items.  At block 220, the method of FIGS. 2A-2B determines whether a sufficient number of product items were found that match the product item that the first user wants to rent/borrow. In accordance with various aspects of the present disclosure, a system performing the method of FIGS. 2A-2B may attempt to identify a certain minimum number of matching product items for rent such as, for example, 10, or 100, or 1000, from which the first user may choose product items for which the first user will submit a rental request. If, at block 220, it is determined that the search has identified at least the minimum number of matching product items, the method continues at block 235 discussed below. If, however, it is determined at block 220 that fewer than the minimum number of product items have been found by the search, the system may, at block 225, adjust (e.g., increase) the current radius of search to a larger value, and may then, at block 230, determine whether the current radius of search is within an allowed maximum radius of search. If it is determined, at block 230, that the current radius of search is within the maximum allowed radius of search, the method of FIGS. 2A-2B loops back to block 215, where the system then performs another search for matching product items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689